                 Case 21-10023-JTD        Doc 212     Filed 04/30/21     Page 1 of 14




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
                                             -_
                                                        )
In re:                                                  ) Chapter 11

WARDMAN HOTEL OWNER, L.L.C.                              ) Case No. 21-10023 (JTD)

                               Debtor.                   )
                                                             Re: Docket No. 211

                                   CERTIFICATE OF SERVICE


                I, Timothy P. Cairns, hereby certify that on the 30th day of April, 2021, I caused a

copy of the following documents) to be served on the individuals on the attached service lists) in

the manner indicated:

                Notice of Deadlines for the Filing of (I) Proofs of Claim, Including Requests for
                Payment Pursuant to Section 503(b)(9) of the Bankruptcy Code, (II)
                Administrative Claims, and (III) Rejection Damages Claims [Docket No. 211);
                and

                Proof of Claim Form.

                                                      /s/ Tzmothy P. Cairns
                                                      Timothy P. Cairns (DE Bar No. 4228)




DOCS DE232508.23 92203/001
                   Case 21-10023-JTD   Doc 212   Filed 04/30/21   Page 2 of 14




Wardman Hotel Owners 2002 FCM and Email
Case No. 21-10023 (JTD)                          FIRST CLASS MAfL
Doc No234100                                     (Top ZO Creditor)
30 -First Class Mail                             Marriott Hotel Service, Inc.
34 -Electronic Mail                              Attn: Legal Department
                                                 10400 Fernwood Road
                                                 Bethesda, MD 20817
(Counsel 'for Debtor)
Laura Davis Jones, Esq.                          FIRST CLASS MAIL
David Bertenthal, Esq.                           (Top 20 Creditor)
Max B. Litvak, Esq.                              Wardman Tower, L.L.C.
Timothy P. Cairns, Esq.                          c/o JBG Companies
Pachulski Stang Ziehl &Jones LLP                 4747 Bethesda Ave.
919 N. Market Street, 17th Floor                 Suite 200
PO Box 8705                                      Bethesda, MD 20815
Wilmington, DE 19899-8705 (Courier 19801)
Email: liones cz,psz_ila~~v.com;                  FIRST CLASS MAIL
mlitvak(a~nszi la`i~.com;                         Office of Tax and Revenue
dbertenthal(a~pszjla~v.com;                       1101 4th Street, SW
tcairns(a~pszj law.com                            Suite 270 West
                                                  Washington, D.C. 20024
FIRST CLASS MAIL
Internal Revenue Service                          FIRST CLASS MAIL
Centralized Insolvency Operation                  Unite Here Int'1 Union
PO Box 7346                                       Local 25
Philadelphia, PA 19101-7346                       901 K St. N.W.
                                                  2nd Floor
FIRST CLASS MAIL                                  Washington, D.C. 20001
Congressional Hotel Dry Cleaning LLC
P.O. Box 72133                                    FIRST CLASS MAIL
Great Falls, VA 22066                             Pacific Life Insurance Company
                                                  700 Newport Center Drive
FIRST CLASS MAIL                                  Newport Beach, CA 92660
Office of the United States Attorney
District of Delaware                              ELECTRONICAND FIRST CLASS MAIL
Attn: David C. Weiss                              US Trustee for District of DE
Hercules Building                                 Office of the United States Trustee
1313 N. Market Street, Suite 400                  Linda Casey, Trial Attorney
Wilmington, DE 19801                              J. Caleb Boggs Federal Building
                                                  844 King Street
FIRST CLASS MAIL                                  Suite 2207, Lockbox 35
Secretary of State                                Wilmington DE 19899-0035
John G. Townsend Building                         Email: linda.casey@usdoj.gov
401 Federal Street, Suite 4
Dover, DE 19901




DOCS DE234100.1 92203/001
                    Case 21-10023-JTD   Doc 212   Filed 04/30/21   Page 3 of 14




E~~CTRONICAND FIRST CLASS MAIL                     ELECTRONICAND FIRST CLASS MAIL
Delaware Secretary Of State                        (Special Counsel for Debtor)
Division of Corporations                           Todd E. Soloway, Esq.
Franchise Tax                                      Bryan T. Mohler, Esq.
                                                   Itai Y. Raz, Esq.
Dover, DE 19903                                    PRYOR CASHMAN LLP
Email: Dosdoc Ftaa(a~dela~i~are.~ov                7 Times Square
                                                   New York, NY 10036-6569
ELECTRONICAND FIRST CLASS MAIL                     Email: tsolo~~av(a~prvorcashman.com;
Delaware State Treasury                            bmohler(a~prti~orcashman.com;
820 Silver Lake Blvd., Suite 100                   iraz(a,pryorcashman.com
Dover, DE 19904
Email: Statetreasurer(a~istate.de.us               ELECTRONIC AND FIRST CLASS MAIL
                                                   (Counsel for Pacific Life)
ELECTRONICAND FIRST CLASS MAIL                     Grant Stein, Esq.
Securities and Exchange Commission                 David Wender, Esq.
Sec Headquarters                                   Brian D. Frey, Esq.
100 F Street, NE                                   Alston &Bird LLP
Washington, DC 20549                               1201 West Peachtree Street
Email: secbankruptcy-o~c-ado(a,sec.~ov;            One Atlantic Center
secbankruptcy(~sec.~ov                             Atlanta, Georgia 30309-3424
                                                   Email: david.wender@alston.com;
ELECTRONIC AND FIRST CLASS MAIL                    ~rant.steinnalston.com;
Securities and Exchange Commission                 brian.frev(a,alston.com
New York Regional Office
Attn: Mark Berger, Regional Director               ELECTRONICAND FIRST CLASS MAIL
200 Vesey St, Suite 400                            (Counselfog Pacific Life)
New York, NY 10281-1022                            Dominic E. Pacitti, Esq.
Email: Bankruptcvnoticeschr(a,sec.~ov;             Klehr Harrison Harvey Branzburg LLP
Nvrobankruptcj~(u~sec.~ov                          919 N. Market Street
                                                   Suite 1000
ELECTRONICAND FIRST CLASS MAIL                     Wilmington, DE 19801-3062
(Counsel for• Manager)                             Email: dnacitti(a~klehr.coin
Larry G. Halperin, Esq.
Chapman and Cutler LLP                             ELECTRONIC ANA FIRST CLASS MAIL
1270 Avenue of the Americas                        (Counselfor MarNiott)
New York, NY 10020                                 Lindsay Harrison, Esq.
Email: halperin(a~cha~man.com                      Kali Bracey, Esq.
                                                   Jessica Ring Amunson, Esq.
                                                   Jenner &Block LLP
                                                   1099 New York Ave. NW
                                                   Suite 900
                                                   Washington, D.C. 20001
                                                   Email: Iharrison(a~ i enner.com;
                                                   kbracevnienner.com;
                                                    jamunson(a,ienner.com




DOCS DE:23~}100.192203/001
                    Case 21-10023-JTD   Doc 212   Filed 04/30/21   Page 4 of 14




                                                   ELECTRONIC AND FIRST CLASS MAIL
ELECTRONICAND FIRST CLASS MAIL                     (Counsel for Pacific Life Insurance Company
(Counsel for Marriott Hotel Services, Inc.)        and PL Wardman Member, LLC)
Curtis S. Miller, Esq.                             Domenic E. Pacitti, Esquire
Morris, Nichols, Arsht, & Tunnell LLP              KLEHR, HARRISON, HARVEY,
1201 North Market Street, 16th Floor               BRAZBURG LLP
P.O. Box 1347                                      919 Market Street. Suite 1000
Wilmington, DE 19899-1347                          Wilmington, DE 19801-3062
Email: c~niller(a~mnat.com                         Email: dpacitti(a~klehr.com

ELECTRONIC AND FIRST CLASS MAIL                    ELECTRONIC AND FIRST CLASS MAIL
(Counsel for Marriott Hotel Services, Inc.)        (Counsel for Pacific Life Insurance Company
Ori Katz, Esq.                                     and PL Wardman Member, LLC)
Sheppard, Mullin, Richter &Hampton LLP             Grant Stein, Esquire
Four Embarcadero Center, 17th Floor                David Wender, Esquire
San Francisco, CA 94111-4109                       ALSTON &BIRD LLP
Email: okatznsheppardmullin.com                    1201 West Peachtree Street
                                                   Atlanta, GA 30309
ELECTRONICAND FIRST CLASS1VlAIL                    Email: Grant.Stein(a~alston.com;
(Counsel for Marriott Hotel Services, Inc.)        David.Wendernu,alston.com
Michael T. Driscoll, Esq.
Sheppard, Mullin, Richter &Hampton LLP             ELECTRONICAND FIRST CLASS MAIL
30 Rockefeller Plaza                               (Counsel for Pacific Life Insurance Company
New York, NY 10112                                 and PL Wardman Member, LLC)
Email: mdriscoll(a,shepnardinullin.com             Geoffrey C. Williams, Esquire
                                                   ALSTON &BIRD LLP
ELECTRONICAND FIRST CLASS MAIL                     90 Park Avenue, 15th Floor
(Counsel for Marriott Hotel Services, Inc.)        New York, NY 10016-1387
Jennifer L. Nassiri, Esq.                          Email: Geofft•ey.~villiams('a~alston.com
Sheppard, Mullin, Richter &Hampton LLP
333 South Hope Street, 43rd Floor                  ELECTRONICAND FIRST CLASS MAIL
Los Angeles, CA                                    (Counsel for National Association of Counties)
Email: .i~assiri(a~sheppardmullin.com              L. Katie Mason, Esq.
                                                   Quarles &Brady LLP
E~ECTRONICAND FIRST CLASS MAIL                     411 E. Wisconsin Avenue, Suite 2400
(Counsel for Marriott Hotel Services, Inc.)        Milwaukee, WI 53202
Paul Rietema, Esq.                                 Email: Katie.Mason(a~puarles.corn
Jenner &Block LLP
353 N. Clark Street                                E~ECTRONICAND FIRST C~ASSMAIL
Chicago, IL 60654-3456                             (Counsel to American Roetgen Ray Society)
Entail: prieteman.ienner.com                       Stephen J. Astringer
                                                   Polsinelli PC
                                                   222 Delaware Ave., Suite 1101
                                                   Wilmington, DE 19801
                                                   Email: sastrin~erna,nolsinelli.coin




DOCS DG:234100.1 92203/001
                    Case 21-10023-JTD       Doc 212   Filed 04/30/21   Page 5 of 14




ELECTRONICAND FIRST CLASS MAIL
(Counsel to American Roetgen Ray Society)
Mark B. Joachim
Polsinelli PC
1401 Eye ("I") Street, N.W., Suite 800
Washington, DC 20005
Email: mioachim(a~polsinelli.com




DOCS DE:234100.1 92203/001                      4
               Case 21-10023-JTD   Doc 212   Filed 04/30/21   Page 6 of 14




Wardman Hotel Owners                          FIRST CLASS MAIL
CREDITOR MATRIX Service List                  Apex Companies, LLC
Case No. 21-10023                             PO Box 69142
Document No. 232735                           Baltimore, MD 21264
105 —First Class mail
                                              FIRST CLASS MAIL
                                              ASSA ABLOY Hospitality Inc.
FIRST CLASS MAIL                              PO Box 676947
ADC                                           Dallas, TX 75267
12280 Wilkins Avenue
Suite 101                                     FIRST CLASS MAIL
Rockville, MD 20852                           AT&T Mobility
                                              PO Box 6463
FIRST CLASS 1VIAIL                            Carol Stream, IL 60197
Agoda International USA LLC
Empire State Bldg., 66th Floor                FIRST CLASS MAIL
350 Fifth Avenue, Suite 6600                  AWBC, LLC
New York, NY 10118                            11261 Somerset Avenue
                                              Beltsville, MD 20705
FIRST CLASS MAIL
Aireco Supply, Inc.                           FIRST CLASS MAIL
PO Box 414                                    Bio-Kinetic
Savage, MD 20763                              39 Bralan Court
                                              Gaithersburg, MD 20877
FIRST CLASS MAIL
Airgas USA, LLC                               FIRST CLASS MAIL
6055 Rockside Woods Blvd.                     B1uIP, Inc.
Independence, OH 44131                        PO Box 508
                                              Burbank, CA 91503
FIRST CLASS MAIL
Allana Buick Bers, Inc.                       FIRST CLASS MAIL
990 Commercial Street                         Brink's Inc.
Palo Alto, CA 94303                           PO Box 101031
                                              Atlanta, GA 30392
FIRST CLASS MAIL
American Hotel Register                       FIRST CLASS MAIL
100 S. Miluakee Avenue                        Choice Plantings Inc.
Vernon Hills, IL 60061                        180N Penrod Ct.
                                              Glen Burnie, MD 21061
FIRST CLASS MAIL
American University                           FIRST CLASS MAIL
Andrew Spath                                  Cintas Corporation
4400 Massachusetts Avenue NW                  PO Box 630303
Washington, DC 20016                          Cincinnati, OH 45263




DOCS DE:232735.192203/001
              Case 21-10023-JTD     Doc 212       Filed 04/30/21   Page 7 of 14




FIRST CLASS MAIL
CN Robinson LTG. Supply Co.                        FIRST CLASS MAIL
4318 Washington Blvd.                              Destination DC
Halethorpe, MD 21227                               901 7th Street NW
                                                   Washington, DC 20001
FIRST CLASS MAIL
Coastal Sunbelt Produce                            FIRST CLASS MAIL
9001 Whiskey Bottom Road                           Direct Energy
Laurel, MD 20723                                   1001 Liberty Avenue
                                                   Pittsburgh, PA 15222
FIRST CLASS MAIL
Complete Pest Elimination LLC                      FIRST CLASS MAIL
822 King Street                                    Direct TV
PMB 150                                            PO Box 105249
Alexandria, VA 22314                               Atlanta, GA 30348

FIRST CLASS MAIL                                   FIRST CLASS MAIL
Congressional Hotel Dry Cleaning LLC               Dominion Elevator Inspection Svcs.
P.O. Box 721                                       7475 Carlisle Road
Great Falls, VA 22066                              Wellsville, PA 17365

FIRST CLASS MAIL                                   FIRST CLASS MAIL
Connect Computer                                   Dow Jones &Company
338 Commerce Drive                                 PO Box 300
Fairfield, CT 06825                                Princeton, NJ 08543

FIRST CLASS MAIL                                   FIRST CLASS iViAIL
Convention Handling Services, LLC                  Ecolab
PO Box 200511                                      26252 Network Place
San Antonio, TX 78220                              Chicago, IL 60673

FIRST CLASS MAIL                                   FIRST CLASS MAIL
Courtesy Products                                  FedEx
PO Box 840020                                      7900 Legacy Drive
Kansas City, MO 64184                              Plano, TX 75024

FIRST CLASS MAIL                                   FIRST CLASS MAIL
Cvent, Inc.                                        Grainger
1765 Greensboro Station Place                      4748 Forbes Blvd.
7th Floor                                          Lanham, MD 20706
Mc Lean, VA 22102
                                                   FIRST CLASS MAIL
FIRST CLASS MAIL                                   Guest Supply
DC Water                                           PO Box 6771
1385 Canal Street SE                               Somerset, NJ 08875
Washington, DC 20003



DOCS DE232735.192203/001                      2
               Case 21-10023-JTD       Doc 212       Filed 04/30/21   Page 8 of 14




FIRST CLASS MAIL
Haislip Corp.                                         FIRST CLASS MAIL
PO Box 222486                                         Ize's Deli and Bagelry
Chantilly, VA 20153                                   11622 Rockville Pike
                                                      Rockville, MD 20852
FIRST CLASS MAIL
Halperns' Steak &Seafood                              FIRST CLASS MAIL
PO Box 116421                                         J. J. McDonnell & Co., Inc.
Atlanta, GA 30368                                     7010 Brookdale Drive
                                                      Elkridge, MD 21075
FIRST CLASS MAIL
Heritage Food Service Group, Inc.                     FIRST CLASS MAIL
5130 Executive Blvd.                                  Johnson Controls
Fort Wayne, IN 46808                                  3650 Concorde Parkway
                                                      Chantilly, VA 20151
FIRST CLASS MAIL
Hubert Company                                        FIRST CLASS MAIL
25401 Network Place                                   JPG Plumbing &Mechanical Svcs., Inc.
Chicago, IL 60673                                     8260 Patuxent Range Road
                                                      Suite H
FIRST CLASS MAIL                                      Jessup, MD 20794
Hufcor, Inc.
10820 Guilford Road                                   FIRST CLASS MAIL
Suite 210                                             JR Resources, Inc.
Annapolis Junction, MD 20701                          1130 Camino Del Mar
                                                      Suite H
FIRST CLASS MAIL                                      Del Mar, CA 92014
Innovative Security Systems, Inc.
481 S Prince Georges Avenue                           FIRST CLASS MAIL
Suite 3                                               Karcher North America
Beltsville, MD 20705                                  Dept. Ch. 19244
                                                      Palatine, IL 60055
FIRST CLASS MAIL
Insight Direct USA, Inc.                              FIRST CLASS MAIL
PO Box 731069                                         Keany Produce &Gourmet
Dallas, TX 75373                                      3310 75th Avenue
                                                      Hyattsville, MD 20785
FIRST CLASS MAIL
International Display &Exhibit Corp.                  FIRST CLASS MAIL
4 Pequot Way                                          KochFilter
Canton, MA 02021                                      PO Box 732692
                                                      Dallas, TX 75373
FIRST CLASS MAIL
International Gourmet Foods, Inc.
7520 Fullerton Road
Springfield, VA 22153



DOCS DE:232735.192203/001                        3
               Case 21-10023-JTD   Doc 212       Filed 04/30/21   Page 9 of 14




FIRST CLASS MAIL                                  FIRST CLASS MAIL
Lasership, Inc.                                   Network Services Company
Dept. 720037                                      29060 Network Place
PO Box 1335                                       Chicago, IL 60673
Charlotte, NC 28201
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  New Life Solutions, LLC
Lyon Bakery                                       10975D Richardson Road
PO Box 1360                                       Ashland, VA 23005
Hyattsville, MD 20785
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  NTL Technology Leasing
Marriott Hotel Service, Inc.                      P. O. Box 1301
10400 Fernwood Road                               Ashburn, VA 20146
Bethesda, MD 20817
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  Office Depot, Inc.
Millenium Pools &Spas, LLC                        PO Box 630813
8927 Lake Braddock Drive                          Cincinnati, OH 45263
Burke, VA 22015
                                                  FIRST CLASS 1VIAIL
FIRST CLASS MAIL                                  Office of Tax and Revenue
Mona                                              Customer Service Center
7915 Malcolm Road                                 1101 4th Street, SW
Clinton, MD 20735                                 Suite W270
                                                  Washington, DC 20004
FIRST CLASS MAIL
MS Shift, Inc.                                    FIRST CLASS MAIL
One World Trade Center                            PEPCO
Suite 47M                                         PO Box 97274
New York, NY 10007                                Washington, DC 20090

FIRST CLASS MAIL                                  FIRST CLASS MAIL
MyDigitalOffice.com                               Pepsi Beverages Co.
Bethesda Towers                                   6751 Alexander Bell Drive
4350 East West Hwy.                               Columbia, MD 21046
Suite 401
Bethesda, MD 20814                                FIRST CLASS MAIL
                                                  Plant Based Foods, Inc.
FIRST CLASS MAIL                                  PO Box 1841
Nalco Water                                       21011 Street Louis Road
PO Box 70716                                      Middleburg, VA 20118
Chicago, IL 60673




DOCS DE:232735.192203/001                    4
              Case 21-10023-JTD   Doc 212       Filed 04/30/21   Page 10 of 14




FIRST CLASS MAIL                                 FIRST CLASS MAIL
PM Hood &Duct, Inc.                              Roberts Oxygen Co., Inc.
3701 Solomons Island Road                        PO Box 5507
Harwood, MD 20776                                Derwood, MD 20855

FIRST CLASS MAIL                                 FIRST CLASS MAIL
Power Services Inc.                              Rose Restoration International, Inc.
4370 Lottsford Vista Road                        2711 Unit L Dorr Avenue
Lanham, MD 20706                                 Fairfax, VA 22031

FIRST CLASS MAIL                                  FIRST CLASS MAIL
Professional Fitness Management, LLC              RR Donnelley
PO Box 370                                        4101 Winfield Road
Galena, MD 21635                                  Warrenville, IL 60555

FIRST CLASS iVIAIL                                FIRST CLASS MAIL
PSAV                                              Schindler Elevator Corporation
23918 Network Place                               PO Box 93050
Chicago, IL 60673                                 Chicago, IL 60673

FIRST CLASS 1ViAIL                                FIRST CLASS MAIL
Quench USA, Inc.                                  Sonifi Solutions, Inc.
630 Allendale Road                                3900 W. Innovation Street
Suite 200                                         Sioux Falls, SD 57107
King of Prussia, PA 19406
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  Speed Check Conveyor LLC
Ready Refresh                                     5345 Truman Drive
PO Box 856192                                     Decatur, GA 30035
Louisville, KY 40285
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  SPNA LLC
Regal Hospitality Group                           12216 Rohan Ct.
13940 W. Hillsborough Avenue                      Owings Mills, MD 21117
Tampa, FL 33635
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  Supply Facilities Maintenance
Renue                                             PO Box 509058
1102 N. Main Street                               San Diego, CA 92150
Lombard, IL 60148
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  Teddys Fresh Baked Pizza
Restaurant Technologies, Inc.                     1051 - D Cannons Ct.
12962 Collections Center Drive                    Woodbridge, VA 22191
Chicago, IL 60693




DOCS DE232735.1 92203/001                   5
              Case 21-10023-JTD   Doc 212       Filed 04/30/21   Page 11 of 14




FIRST CLASS MAIL                                 FIRST CLASS MAIL
The Badge Company Inc.                           UNITE HERE INTERNATIONAL UNION
18261 Enterprise Lane                            Loca125
Suite D                                          901 K Street, N.W.
Huntington Beach, CA 92648                       2nd Floor
                                                 Washington, DC 20001
FIRST CLASS 1~AIL
The Chefs Warehouse                              FIRST CLASS MAIL
7477 Candlewood Road                             USA Today
Hanover, MD 21076                                PO Box 677446
                                                 Dallas, TX 75267
FIRST CLASS MAIL
The Wasserstrom Company                          FIRST CLASS MAIL
PO Box 182056                                    Verizon
Columbus, OH 43218                               PO Box 16801
                                                 Newark, NJ 07101
FIRST CLASS MAIL
Tingue                                           FIRST CLASS MAIL
309 Dividend Drive                               Verizon
Peachtree City, GA 30269                         PO Box 15124
                                                 Albany, NY 12212
FIRST CLASS MAIL
Titan Global Distribution, Inc.                  FIRST CLASS MAIL
11973 Westline Industrial Drive                  Veterans Storage Inc.
Saint Louis, MO 63146                            PO Box 436
                                                 Lothian, MD 20711
FIRST CLASS MAIL
Trans Time Express                                FIRST CLASS MAIL
11820 Parklawn Drive                              Wardman Tower, L.L.C.
Suite 205                                         c/o JBG Companies
Rockville, MD 20852                               4445 Willard Avenue
                                                  Suite 400
FIRST CLASS MAIL                                  Chevy Chase, MD 20815
Traveltraders Hotels Inc.
6205 Blue Lagoon Drive                            FIRST CLASS MAIL
Suite 550                                         Washington Gas
Miami, FL 33126                                   6801 Industrial Road
                                                  Springfield, VA 22151
FIRST CLASS MAIL
TriMark Adams-Burch                               FIRST CLASS 1VIAIL
1901 Stanford Court                               Windstram Communications, LLC
Hyattsville, MD 20785                             PO Box 843006
                                                  Kansas City, MO 64184




DOCS DE232735.192203/001                    6
              Case 21-10023-JTD   Doc 212       Filed 04/30/21   Page 12 of 14




FIRST CLASS MAIL
Windstream Communications
1814 West Tacoma Street
Broken Arrow, OK 74012

FIRST CLASS MAIL
Xerox Corporation
PO Box 299075
Lewisville, TX 75029

FIRST CLASS MAIL
XO Communications
PO Box 299075
Albany, NY 12217

FIRST CLASS MAIL
XO Communications
8851 Sandy Pkwy
Sandy, UT 84070




DOCS DE:232735.192203/001                   7
            Case 21-10023-JTD      Doc 212   Filed 04/30/21   Page 13 of 14




Wardman EPA First Class Mail Service List
Case No. 21-10023 (JTD)
Document No. 234078.1
02 —First Class Mail

FIRST CLASS MAIL
(EPA)
Environmental Protection Agency
Region 3
1650 Arch Street
Philadelphia, PA 19103-2029

FIRST CLASS NAIL
(EPA)
Environmental Protection Agency
1200 Pennsylvania Avenue, N.W.
Washington, D.C. 20460
            Case 21-10023-JTD       Doc 212   Filed 04/30/21    Page 14 of 14




Wardman Supplemental Bar Date Service           FIRST CLASS MAIL
List                                            Eastdil Secured, L.L.C.
Document No. 234080                             40 West 5th Street, 23rd Floor
10 —First Class Mail                            New York, NY 10019
02 —Electronic Mail
                                                FIRST CLASS N~4IL
                                                FedEx Office
EMAIL AND FIRST CLASS MAIL                      Three Galleria Tower
Delaware Department of Justice                  13155 Noel Road, Suite 1600
Attn: Kathy Jennings, Attorney General          Dallas, TX 75240
Carvel State Building
820 N. French Street                            FIRST CLASS MAIL
Wilmington, DE 19801                            HoteIAVE
Email: attorney.~eneral(a),ctelaware.~ov        Hotel Asset Value Enhancement, Inc.
                                                333 Westminster Street Unit 3
EMAIL AND FIRST CLASS MAIL                      Providence, RI 02903
Washington D.C. Department of Justice
Attn: Karl A. Racine, Attorney General          FIRST CLASS MAIL
400 6th Street NW                               PDSI
Washington, DC 20001                            3715 Northside Pkwy, NW
Email: ao~(a~dc.~ov                             Suite 4-700
                                                Atlanta, GA 30327
FIRST CLASS MAIL
Internal Revenue Service                        FIRST CLASS MAIL
Attn: District Director                         (Boland Trane Services Inc. -claim
Case Processing                                 #2646416)
31 Hopkins Plaza, Room 1108                     CCCNY
Baltimore, MD 21201                             Attn: Steve Maziarz
                                                PO Box 288
FIRST CLASS MAIL                                Tonawanda, NY 14151
(Claimant)
Direct Energy Business, LLC
McDowell Hetherington, LLC
c/o Nicole Su
1001 Fannin, Suite 2700
Houston, TX 77002

FIRST CLASS MAIL
Government of the District of Columbia
Office of the Chief Financial Officer
Office of Tax and Revenue
1101 4th Street SW
Washington, DC 20024
